Dear Mr. Sibille:
This office is in receipt of your opinion request which has been assigned to me for research and reply.  Your inquiry raises the following issues for our review:
     (1)  May a member of the board of commissioners serve as secretary-treasurer?
(2)  May a board member's wife be elected secretary-treasurer?
     (3)  What is the maximum salary of the secretary-treasurer prescribed by Louisiana law?
LSA-R.S. 38:1766 addresses your inquiry and provides:
     A.  (1)  Immediately upon meeting, the board of commissioners shall proceed to organize by electing from among their number a president and vice president.  The president shall preside over all meetings of the board and perform all duties usually required of presidents of corporate bodies.  The vice president shall perform the duties of the president in case of his absence or disability.
     (2)  The board shall elect a treasurer, who shall also serve as secretary.  The secretary-treasurer shall receive a salary of not less than fifteen dollars nor more than two hundred dollars per month, to be fixed by the board.  The secretary-treasurer shall maintain an office at the parish seat of each parish and shall keep the office open during business hours for the purpose of transacting the business of the district and for the convenience of the taxpayers thereof.  The secretary-treasurer shall furnish bond in such amount and in the manner now provided by law for the faithful accounting of all funds turned over to him for the account of the district.
     B.  The board shall also elect one of the solvent chartered banks of the state, and other things being equal, a bank situated in the drainage district or parish or parishes in which the district is situated, in which all funds shall be deposited, which bank shall pay interest at not less that three percent per annum, on daily balances. A fiscal agent may be chosen, who will materially aid the sale of the bonds of any drainage or subdrainage district, in which event, the fiscal agent may pay a lesser rate of interest or no interest at all."
There is no prohibition against a board member serving as secretary-treasurer of the Board of Commissioners.  Further, the statute does not require that the secretary-treasurer be elected from one of its members, as it does of the positions of president and vice-president.  A member of the board may serve as secretary-treasurer.  Further, we find no legal prohibition per se against a member's wife serving in this position. However, any ethical question which may arise in this arrangement should be directed to the State Commission on Ethics for review.  Finally, the maximum salary for secretary-treasurer is $200.00 per month.
Should you have further inquiries, please contact this office.
Very truly yours,
                           RICHARD P. IEYOUB Attorney General
                           BY: KERRY L. KILPATRICK Assistant Attorney General
RPI/KLK/0156E